Citation Nr: 1009651	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple myeloma, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the RO.  In 
December 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge, held at the RO.  A transcript 
of that hearing has been prepared and associated with the 
claims file.

Thus far, the RO has considered the Veteran's claim for 
service connection for multiple myeloma on a "direct" basis 
only.  See 38 C.F.R. § 3.303 (2009).  In a statement dated in 
December 2007, however, and again during the hearing in 
December 2008, the Veteran presented argument to the effect 
that his multiple myeloma could be attributed to in-service 
exposure to "dangerous substances," to include ionizing 
radiation.  See 38 C.F.R. § 3.311 (2009).  Accordingly, and 
for purposes of clarity, the issue on appeal has been 
recharacterized as set forth above, on the title page.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

Multiple myeloma is recognized as a "radiogenic disease" by 
regulation.  38 C.F.R. § 3.311(b)(2)(xv) (2009).  Under the 
law, if the evidence establishes that a radiogenic disease 
first became manifest after service, but was not manifest to 
a compensable degree within an applicable presumptive period 
as specified in 38 C.F.R. §§ 3.307 or 3.309, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, VA is required to undertake 
certain development of the claim, to include (1) requesting 
any available records concerning the veteran's exposure to 
radiation, including the veteran's DD Form 1141 (Record of 
Occupational Exposure to Ionizing Radiation), if maintained, 
and any other records that may contain information pertaining 
to the veteran's radiation exposure in service; and (2) 
forwarding such records to the VA Under Secretary for Health 
for purposes of preparing a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a) (2009).

If the dose estimate is greater than zero, and the evidence 
shows that multiple myeloma was manifest five years or more 
after exposure, VA must, in addition, refer the claim to the 
VA Under Secretary for Benefits for a determination as to 
whether it is at least as likely as not that the veteran's 
disease resulted from radiation exposure in service.  Id. 
§ 3.311(b)(1), (b)(5), and (c).  Factors to be taken into 
account in making that determination include the veteran's 
age at the time of exposure, the veteran's gender and 
pertinent family history, the time lapse between exposure and 
onset of the disease, the probable dose, the extent to which 
exposure to radiation or other carcinogens outside of service 
may have contributed to the development of the disease, and 
the relative sensitivity of the involved tissue, by ionizing 
radiation, of the specific pathology.  Id. § 3.311(e).  See 
also VBA Adjudication Procedure Manual M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section c (Sept. 8, 2009).

In the present case, it is clear from the available evidence 
that the Veteran has been diagnosed with multiple myeloma, 
and that the disease was first manifest many years after 
service.  In addition, the Veteran has advanced argument to 
the effect that his disorder can be attributed to in-service 
exposure to ionizing radiation.  Under the circumstances, VA 
is required to complete the special development outlined in 
38 C.F.R. § 3.311.  Because that has not been done, a remand 
is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to indicate whether, to 
his knowledge, he was ever exposed to 
radiation or a cancer-causing substance 
either before or after service, and whether 
members of his immediate family, such as 
parents or siblings, have been diagnosed 
with diseases such as cancer, leukemia, 
multiple myeloma, birth defects, or genetic 
disorders.  See VBA Adjudication Procedure 
Manual M21-1MR, Part IV, Subpart ii, Chapter 
1, Section c, para. 8.  Appellant should 
also be requested to supply as many details 
as possible as to the claimed radiation 
exposure, to include approximate dates and 
locations.  The responses received must be 
associated with the claims file.

2.  Make efforts to obtain from the service 
department a complete copy of the Veteran's 
service personnel record, any pertinent DD 
Form(s) 1141, and any other available 
records concerning his claimed in-service 
exposure to radiation.  Efforts to obtain 
the evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, must be associated with the claims 
file.  A finding must be made as to whether 
there is any evidence of any ionizing 
radiation exposure.

3.  After the foregoing development has been 
completed, if radiation exposure is 
indicated, forward the claims file to the VA 
Under Secretary for Health to obtain a 
radiation dosage estimate for the Veteran, 
to the extent feasible, based on available 
methodologies, taking into account the 
Veteran's allegations of in-service exposure 
(including his belief that he may have been 
exposed to ionizing radiation during gas 
chamber exercises and/or while working in 
the motor pool) and the dental and chest X-
rays he underwent in service.  The response 
received must be associated with the claims 
file.

4.  If the Under Secretary for Health 
determines that the Veteran had any exposure 
to ionizing radiation (i.e., more than zero 
rems), forward the claims file to the Under 
Secretary for Benefits for review under 
38 C.F.R. § 3.311(c), for purposes of 
obtaining an opinion as to whether it is at 
least as likely as not that the Veteran's 
multiple myeloma can be attributed to in-
service exposure to radiation.  See Wandel 
v. West, 11 Vet. App. 200, 205 (1998).  The 
response received must be associated with 
the claims file.

5.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The 
SSOC must contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.311.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

